DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 7/14/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “units” in Claims 1, 2, and 4-11.  Corresponding structure is disclosed in at least instant Fig. 2 as appropriately programmed general-purpose computer modules.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US 20160266074 A1)[hereinafter “Ueno”].
Regarding Claim 11, Ueno discloses a pretreatment apparatus [Fig. 1 – Sample Pretreatment] comprising:
a pretreatment unit [Fig. 1 – Sample Pretreatment] configured to subject to a pretreatment a sample to be analyzed by an analysis device [See Figs. 2 and 3.Paragraph [0050] – “For example, in the simultaneous screening of residual agricultural chemicals, the kinds of surrogates to be added are previously specified. The analysis operator prepares those kinds of surrogates and adds them to the unknown sample as either the clean-up spike or syringe spike. In the case of the clean-up spike, after the various surrogates are added to the unknown sample (at the stage labeled “Surrogate (A)” in FIG. 1), a predetermined sample pretreatment operation (e.g. the extraction, purification, condensation, or constant-volume sampling of some of the analytes) is performed to prepare a sample to be analyzed. The prepared sample is put in the micro-syringe 11. In the case of the syringe spike, after the aforementioned sample pretreatment operation is completed, the various surrogates are added to the pretreated sample (at the stage labeled “Surrogate (13)” in FIG. 1) to eventually obtain a sample to be put in the micro-syringe 11 as the target of the analysis (Step S11).”];
an input unit configured to receive an analysis condition [Paragraph [0051] – “The analysis operator using the input unit 6 enters and sets the selection of either the clean-up spike or syringe spike as one of the measurement conditions. In the case of the clean-up spike, the content of the sample pretreatment operation which is planned to be used (or has been performed) should also be entered and set (Step S12). It is convenient to configure the system so that the analysis operator can perform these entering and setting tasks by selecting one of the prepared choices. Subsequently, the analysis operator also enters and sets various other measurement conditions, and commands the initiation of the analysis. It should be noted that, in some cases, the SIM measurement targets (i.e. the mass-to-charge ratios and retention times) in the mass spectrometer 2 are also prescribed, as in the case of the simultaneous screening of the residual agricultural chemicals according to the Positive List. Therefore, the system may also be configured an that most of the measurement conditions can be automatically set by the analysis operator simply selecting the type of quantitative analysis, e.g. “the simultaneous screening of residual agricultural chemicals”.”];
a communication unit configured to transmit to the analysis device the analysis condition input via the input unit [Paragraph [0054] – “The quantitative determination processor 34 reads, from the calibration curve database 35, a calibration curve corresponding to the type of spike and the content of the sample pretreatment operation (in the case of the clean-up spike) specified by the analysis operator in Step S12 as well as to the kind of analyte. It compares the calculated peak area ratio with the calibration curve to determine the concentration of the analyte of interest. Such a process of determining the concentration with reference to the calibration curve is similarly performed for each analyte of interest until the quantities of all analytes are determined (Step S14),”]; and
a display unit configured to display, on a single screen, an analysis result derived using a calibration curve from analysis data obtained by the analysis device based on the analysis condition, and calibration curve information about the calibration curve used to derive the analysis result [Paragraph [0054] – “Ultimately, the result of the quantitative determination of each analyte is displayed on the screen of the display unit 7 along with the result of the GC/MS analysis, the mass chromatogram.”Paragraph [0060] – “The display window 50 includes: a chromatogram display area 51 (uppermost) for showing a chromatogram (total ion chromatogram or mass chromatogram); a spectrum display area 52 (middle left) for showing mass spectra at an arbitrary point in time on the chromatogram; a chromatogram enlargement display area 53 (lower left); a calibration curve display area 54 (lower middle) used for the quantitative determination; and a quantitative determination result table 55 (middle and lower right) for listing the results of the quantitative determination for analytes.”];
	when the calibration curve information displayed in the single screen is selected via the input unit, the display unit is configured to display a graph representing a calibration curve identified by the selected calibration curve information [Paragraph [0054] – “The quantitative determination processor 34 reads, from the calibration curve database 35, a calibration curve corresponding to the type of spike and the content of the sample pretreatment operation (in the case of the clean-up spike) specified by the analysis operator in Step S12 as well as to the kind of analyte.”See Figs. 4 and 5 – calibration curve 54].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 20160266074 A1)[hereinafter “Ueno”] and Childers (US 20160161767 A1).
Regarding Claims 1 and 10, Ueno discloses a pretreatment apparatus [Fig. 1 – Sample Pretreatment] comprising:
Fig. 1 – Sample Pretreatment] configured to subject to a pretreatment a sample to be analyzed by an analysis device [See Figs. 2 and 3.Paragraph [0050] – “For example, in the simultaneous screening of residual agricultural chemicals, the kinds of surrogates to be added are previously specified. The analysis operator prepares those kinds of surrogates and adds them to the unknown sample as either the clean-up spike or syringe spike. In the case of the clean-up spike, after the various surrogates are added to the unknown sample (at the stage labeled “Surrogate (A)” in FIG. 1), a predetermined sample pretreatment operation (e.g. the extraction, purification, condensation, or constant-volume sampling of some of the analytes) is performed to prepare a sample to be analyzed. The prepared sample is put in the micro-syringe 11. In the case of the syringe spike, after the aforementioned sample pretreatment operation is completed, the various surrogates are added to the pretreated sample (at the stage labeled “Surrogate (13)” in FIG. 1) to eventually obtain a sample to be put in the micro-syringe 11 as the target of the analysis (Step S11).”];
an input unit configured to receive an analysis condition [Paragraph [0051] – “The analysis operator using the input unit 6 enters and sets the selection of either the clean-up spike or syringe spike as one of the measurement conditions. In the case of the clean-up spike, the content of the sample pretreatment operation which is planned to be used (or has been performed) should also be entered and set (Step S12). It is convenient to configure the system so that the analysis operator can perform these entering and setting tasks by selecting one of the prepared choices. Subsequently, the analysis operator also enters and sets various other measurement conditions, and commands the initiation of the analysis. It should be noted that, in some cases, the SIM measurement targets (i.e. the mass-to-charge ratios and retention times) in the mass spectrometer 2 are also prescribed, as in the case of the simultaneous screening of the residual agricultural chemicals according to the Positive List. Therefore, the system may also be configured an that most of the measurement conditions can be automatically set by the analysis operator simply selecting the type of quantitative analysis, e.g. “the simultaneous screening of residual agricultural chemicals”.”];
a communication unit configured to transmit to the analysis device the analysis condition input via the input unit [Paragraph [0054] – “The quantitative determination processor 34 reads, from the calibration curve database 35, a calibration curve corresponding to the type of spike and the content of the sample pretreatment operation (in the case of the clean-up spike) specified by the analysis operator in Step S12 as well as to the kind of analyte. It compares the calculated peak area ratio with the calibration curve to determine the concentration of the analyte of interest. Such a process of determining the concentration with reference to the calibration curve is similarly performed for each analyte of interest until the quantities of all analytes are determined (Step S14),”]; and
a display unit configured to display, on a single screen, an analysis result derived using a calibration curve from analysis data obtained by the analysis device based on the analysis condition, and calibration curve information about the calibration curve used to derive the analysis result [Paragraph [0054] – “Ultimately, the result of the quantitative determination of each analyte is displayed on the screen of the display unit 7 along with the result of the GC/MS analysis, the mass chromatogram.”Paragraph [0060] – “The display window 50 includes: a chromatogram display area 51 (uppermost) for showing a chromatogram (total ion chromatogram or mass chromatogram); a spectrum display area 52 (middle left) for showing mass spectra at an arbitrary point in time on the chromatogram; a chromatogram enlargement display area 53 (lower left); a calibration curve display area 54 (lower middle) used for the quantitative determination; and a quantitative determination result table 55 (middle and lower right) for listing the results of the quantitative determination for analytes.”].
Ueno fails to disclose that the calibration curve information displayed on the single screen includes information about a reference sample used to create a calibration curve or that the calibration curve information displayed on the single screen includes information indicating a date and time when a calibration curve was created.  However, Childers discloses the timestamping of calibration data as part of generating a calibration curve [See Paragraphs [0081]-[0082], particularly – “The TIME STAMP heading refers to timestamp data t generated during a calibration process such as that depicted in FIG. 5 or FIG. 8.”].  It would have been obvious to timestamp the calibration curves with a date and time of their creation (which corresponds to and identifies the reference sample) and to display this timestamp in order that a user would be informed as to whether the calibration curves are up-to-date or not.

Regarding Claim 2, the combination of Ueno and Childers would disclose that the calibration curve information includes identification information for identifying a calibration curve [Corresponding timestamp information].

Claim 4, Ueno fails to disclose that the calibration curve information includes information indicating a date and time when a calibration curve was created.  However, Childers discloses the timestamping of calibration data as part of generating a calibration curve [See Paragraphs [0081]-[0082], particularly – “The TIME STAMP heading refers to timestamp data t generated during a calibration process such as that depicted in FIG. 5 or FIG. 8.”].  It would have been obvious to timestamp the calibration curves with a date and time of their creation in order that a user would be informed as to whether the calibration curves are up-to-date or not.

Regarding Claim 5, Ueno discloses that the calibration curve information includes a graph representing a calibration curve [See Figs. 4 and 5 – calibration curve 54].

Regarding Claim 6, the combination of Ueno and Childers would disclose that the calibration curve information is selected, the display unit is configured to display a graph representing a calibration curve identified by the calibration curve information [See Figs. 4 and 5 – calibration curve 54].

Regarding Claim 7, Ueno discloses that the display unit is configured to display, on a single screen, the graph representing the calibration curve [See Figs. 4 and 5 – calibration curve 54] and an analysis result used when the calibration curve is created, in association with each other [Paragraph [0060] – “The display window 50 includes: a chromatogram display area 51 (uppermost) for showing a chromatogram (total ion chromatogram or mass chromatogram); a spectrum display area 52 (middle left) for showing mass spectra at an arbitrary point in time on the chromatogram; a chromatogram enlargement display area 53 (lower left); a calibration curve display area 54 (lower middle) used for the quantitative determination; and a quantitative determination result table 55 (middle and lower right) for listing the results of the quantitative determination for analytes.”].

Regarding Claim 8, Ueno discloses that the display unit is configured to display a plurality of analysis results, and when one of the plurality of analysis results is selected, the display unit is configured to display the calibration curve information about a calibration curve used to output the selected analysis result [See Figs. 4 and 5 and Paragraphs [0061]-[0062]].

Regarding Claim 9, Ueno discloses an analysis system [Fig. 1] comprising the pretreatment apparatus according to claim 1 [Fig. 1 – Sample Pretreatment] and an analysis device [data processing unit 3].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    394
    888
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that the display of a calibration curve could be seen to identify the calibration curve being used.  Regardless, new grounds for rejection more in line with Applicant’s seeming intended interpretation of the Claims are presented above.

Applicant argues:

    PNG
    media_image2.png
    452
    859
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  However, it would have been obvious to timestamp the calibration curves with a date and time of their creation (which corresponds to and identifies the reference sample) and to display this timestamp in order that a user would be informed as to whether the calibration curves are up-to-date or not.

Applicant argues:

    PNG
    media_image3.png
    400
    893
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Ueno discloses selecting and displaying the calibration curve [Paragraph [0054] – “The quantitative determination processor 34 reads, from the calibration curve database 35, a calibration curve corresponding to the type of spike and the content of the sample pretreatment operation (in the case of the clean-up spike) specified by the analysis operator in Step S12 as well as to the kind of analyte.”See Figs. 4 and 5 – calibration curve 54].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090202390 A1 – AUTOMATIC ANALYZER
US 20150064739 A1 – ANALYZER

US 20080240988 A1 – SAMPLE ANALYZER

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865